Citation Nr: 0606316	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-03 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected, to 
include as secondary to residuals of a thyroidectomy.

4.  Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to residuals of a 
thyroidectomy.

5.  Entitlement to service connection for a bilateral hand 
disability, to include as secondary to residuals of a 
thyroidectomy.

6.  Entitlement to service connection for a bilateral wrist 
disability, to include as secondary to residuals of a 
thyroidectomy.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
October 1963 and from February 1964 to May 1980.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This case was before the Board previously, in January 2004, 
when claims for service connection for myopic astigmatism and 
presbyopia were denied and the veteran's claims for service 
connection for his other claimed disabilities were remanded 
for further development.  This development was completed and 
the case was returned to the Board or its appellate review.

In March 2003, the veteran's spouse submitted a statement, 
noting that she is a nurse and questioning whether the 
veteran was exposed to the herbicide Agent Orange during his 
tour in Vietnam.  The RO is requested to ask the veteran if 
he is seeking service connection for any additional 
disability on the basis of his exposure to Agent Orange.  If 
so, the RO is asked to process any additional claims 
accordingly.

The Board infers from the veteran's statements concerning 
increased disability associated with his service-connected 
thyroid disease that he is seeking an increased rating for 
this service connected disability.  This matter is also 
referred to the RO for appropriate action.

The issues of service connection for a low back, bilateral 
knee, bilateral wrist, bilateral hip, bilateral ankle, and 
bilateral hand disabilities, to include as secondary to 
service-connected residuals of a thyroidectomy, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an August 1980 rating decision, the RO denied 
entitlement to service connection for low back and bilateral 
knee disabilities; the RO gave notice of this decision in a 
letter dated in November 1980 and the veteran did not submit 
a notice of disagreement.

2.  Some of the additional evidence received since the August 
1980 RO decision was not previously submitted to agency 
decisionmakers and, by itself or when considered with 
previous evidence of record, it relates to an unestablished 
fact necessary to substantiate the claim; it is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claims sought to 
be reopened and it raises a reasonable possibility of 
substantiating the claims. 


CONCLUSIONS OF LAW

1.  The August 1980 rating decision denying entitlement to 
service connection for lower back and bilateral knee 
disabilities is final.  38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.160(d), 20.302(a) (2005).

2.  Evidence received to reopen the previously denied claim 
for service connection for lower back and bilateral knee 
disabilities is new and material, and the claims for service 
connection for low back and bilateral knee disabilities are 
reopened.  38 U.S.C.A. §§ 5100 et. seq., 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen his 
claims for service connection for low back and bilateral knee 
disabilities, which are the only issues addressed in this 
decision.  All other issues are addressed in the remand 
below.  Therefore, no further development is needed with 
respect to the veteran's application to reopen his claims for 
service connection for low back and bilateral knee 
disabilities.

II.  New and Material Evidence

The veteran submitted a claim in February 2002 in which he 
requested service connection for disabilities of the low back 
and both knees.  Based on this and subsequent argument, the 
Board infers that the veteran wishes to reopen his previously 
denied claims with the submission of new and material 
evidence.

In an August 1980 rating decision, the RO denied service 
connection for low back and bilateral knee disabilities.  In 
arriving at this decision, the RO determined that while the 
veteran's service medical records showed complaints of and 
treatment for a low back condition during service, there was 
no mention of a knee condition or injury.  Moreover, the only 
manifestations of disability reflected in the VA examination 
report conducted immediately following active service, in 
July 1980, were X-ray findings of a transitional vertebra in 
the lumbar spine and sclerosis of the lateral proximal tibia 
on the right knee and minimal osteophyte patella on the left.  
The examiner diagnosed lumbosacral strain by history and 
bilateral knee strain by history.  (Emphasis added.)  In 
light of normal clinical evaluation of the back and knees and 
in the absence of a clinical diagnosis of a current low back 
or knee disability, the RO found that there was present no 
disability for which service connection could be granted.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2005).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective from August 29, 2001).  If the claim is reopened, 
the VA must determine whether VA's duty to assist has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).  
Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  38 C.F.R. § 3.156(c) (effective from 
August 29, 2001).

Effective from August 29, 2001, the regulations defining 
"new and material evidence" were revised and clarify the 
types of assistance the VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. §§ 
3.156(a) and 3.159(b).  These specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
As the veteran filed his application to reopen his claims in 
February 2002, the current regulation is applicable.

In the instant case, the Board finds that evidence submitted 
since the August 1980 rating decision provides a sufficient 
basis to reopen the previously denied claims of service 
connection for low back and bilateral knee disabilities.  The 
additional evidence includes reports of VA clinical and X-ray 
examinations showing diagnoses of lumbosacral strain with 
severe degenerative disc disease at L4-L5 and bilateral 
patellar femoral knee syndrome in June 2002; and degenerative 
disc disease of the lumbosacral spine and degenerative joint 
disease of both knees in April 2005.  

In addition, the veteran's spouse, a nurse, provided a 
statement in March 2003 in which she averred that she had 
both observed the veteran to complain of lower back pain and 
leg pains in 1976 (during service) and to continue to 
complain of these pains from that time to the present.  Since 
his discharge from active service, she added, he also 
complained of wrist pain.  As a nurse, she observed him to 
manifest pain in his lower back, leg, and wrist, and treated 
him with over the counter medications from that time to the 
present.  

The above medical evidence establishes current diagnoses of 
low back and bilateral knee disabilities, along with a 
statement from a nurse providing evidence of continuity of 
the signs and symptoms of these disabilities from prior to 
and from discharge from active service to the present.  It is 
observed that the veteran was discharged from active service 
in May 1980, with a total of 20 years of service.  The 
observations of the veteran's wife, a nurse, concerning her 
husband's complaints and manifestations of recurrent back and 
knee pain since service supports a finding of chronicity and 
continuity of symptomatology existing from service to the 
present.  See 38 C.F.R. § 3.303(b) (2005); Hampton v. Gober, 
10 Vet. App. 481 (1997).

In view of the foregoing, the Board finds that new and 
material evidence has been received.  Accordingly the claims 
for service connection for a low back disability, to include 
degenerative disc disease and arthritis of the lumbosacral 
spine, and a   bilateral knee disability, to include 
degenerative joint disease and patellofemoral syndrome, are 
reopened. 

In addition to confirming the veteran's wife's medical 
background, additional development is warranted, to include 
affording the veteran an orthopedic examination and having 
the RO adjudicate the claims on a de novo basis.  


ORDER

New and material evidence having been presented, the claims 
for service connection for low back and bilateral knee 
disabilities are reopened; the appeal is granted to this 
extent only.


REMAND

In February 2002, the veteran submitted a claim for service 
connection for disabilities of the hips, ankles, and hands, 
among other disabilities.  He contends that he has arthritis 
and ankylosis of the hands, fingers, and hips, along with 
limitation of motion of the ankles.  Subsequently the veteran 
submitted a statement indicating that he believed his 
disabilities were related to his service-connected thyroid 
disease or residuals of a thyroidectomy.

The June 2002 and April 2005 VA examination reports establish 
that the veteran has been diagnosed with bilateral hip 
strain, bilateral ankle strain, bilateral hand strain, and 
degenerative joint disease of the interphalangeal joint of 
the left thumb.  

The service medical records reflect no complaints of or 
treatment for a disability or injury of the hips, ankles, 
hands, or fingers.  His report of medical history at entrance 
into active service for his first period of active duty, 
dated in January 1960, does not include complaints of any 
hip, ankle, hand, or finger problems.  The reports of medical 
history and examination at discharge from this period of 
service, dated in September 1963, reflect a complaint of 
cramps in the legs is negative for any joint problems.  No 
abnormalities, defects, diagnoses or other musculoskeletal 
findings were shown.  The veteran again entered active 
service in February 1964.  His reports of medical history and 
examination, dated in February 1964, show no complaints of 
any joint or bone problems but do note findings of second 
degree bilateral pes planus.  No other abnormalities, 
diagnoses, defects or other findings are noted.  Thereafter, 
periodic examination reports show findings of second degree 
pes planus in 1964 and 1968 but not thereafter.  Examination 
reports dated in 1973 are devoid of complaints, 
abnormalities, defects, diagnoses or other findings 
concerning hip, ankle, hand, or any finger.  The veteran's 
report of medical history and examination prior to 
retirement, dated in August 1979, reflects no complaints with 
regard to the hips, ankles, hands, and fingers, and no 
abnormalities, diagnoses, defects, or other findings 
concerning the hips, ankles, hands, and fingers.  The June 
2002 and April 2005 VA examination reports do not include an 
opinion linking any of the disabilities at issue to service.

As noted above, the veteran is also seeking service 
connection for his multiple joint disabilities as secondary 
to his service-connected thyroid disease or residuals of a 
thyroidectomy.  Secondary service connection shall be awarded 
when a disability "is proximately due to or the result of a 
service- connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board remanded this appeal, in part, to afford the 
veteran an examination that included opinions addressing the 
question of whether the veteran's service-connected thyroid 
disease caused or aggravated his bilateral hip, bilateral 
ankle, bilateral hand and bilateral wrist disabilities.  Id.  
While a VA examination of the veteran was accomplished, the 
examiner did not fully address the questions at hand.  
Specifically, the examiner did not provide an opinion as to 
whether any of the disabilities in question were aggravated 
by the veteran's service-connected thyroid disease.  See, 
e.g., Allen, supra.  The Court of Appeals for Veterans Claims 
has held that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In view of the foregoing, the claims file could be returned 
to the physician who performed the April 2005 VA examination 
for an addendum addressing the question of aggravation.  38 
C.F.R. § 3.310(a); Libertine, supra; Reiber, supra; Allen, 
supra.  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  However, as discussed below, there are other 
joint disabilities at issue as the result of the Board's 
decision above.  

Turning next to the claims for service connection for low 
back and bilateral knee disabilities, as the Board has 
reopened these claims, the RO must adjudicate them on a de 
novo basis.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board further notes that, since the veteran 
appears to be claiming that all of the joint disabilities at 
issue were caused or aggravated by his service-connected 
residuals of a thyroidectomy, competent opinions are also 
warranted to address this aspect of the veteran's claim.  38 
C.F.R. § 3.310(a); Libertine, supra; Reiber, supra; Allen, 
supra.  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO/AMC should make arrangements 
for the veteran to be afforded an 
orthopedic examination to determine the 
nature, extent, and etiology of any low 
back, hip, knee, ankle, hand, or wrist 
disability that may currently be present.  
The claims folder, including all newly 
obtained evidence and a copy of this 
Remand, must be sent to the examiner for 
review.  The examiner should summarize 
the medical history, including the onset 
and course of the claimed multiple joint 
disabilities.  The clinician should be 
asked to provide the following opinion:

      a)  Is it at least as likely as not 
(50 percent or greater probability) that 
any low back, hip, knee, ankle, wrist or 
hand disability that is currently present 
began during service or is linked to any 
incident of active duty?

      b)  Is it at least as likely as not 
(50 percent or greater probability) that 
the veteran's service-connected thyroid 
disease (or residuals of a thyroidectomy) 
caused or aggravated any low back, hip, 
knee, ankle, wrist or hand disability 
that is currently present?

The clinician is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested 
opinions without resort to pure 
speculation, he or she should so 
indicate.  

The clinician is advised that aggravation 
is defined for legal purposes as a 
chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.

The clinician is also informed that an 
opinion of "more likely" or "as 
likely" would support a finding of the 
claimed cause or aggravation, whereas 
"less likely" would weigh against the 
claim.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claims 
for service connection for a low back, 
bilateral knee bilateral wrist, bilateral 
hip, bilateral knee, bilateral ankle and 
bilateral hand disabilities, to include 
as secondary to service-connected 
residuals of a thyroidectomy.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include 38 C.F.R. 
§ 3.310(a).  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that 
failure to appear for scheduled VA examination without good 
cause could result in the denial of his claims.  38 C.F.R. 
§ 3.655 (2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


